NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YURIDIA GARCIA LORENZO,                          No.   19-71491

                Petitioner,                      Agency No. A087-747-441

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Yuridia Garcia Lorenzo, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that

she did not have a reasonable fear of persecution or torture in Mexico and thus is

not entitled to relief from her reinstated removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination

for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir.

2016). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Garcia Lorenzo

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”); Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (concluding future fear not objectively reasonable under

circumstances of the case).

      Substantial evidence also supports the IJ’s determination that Garcia

Lorenzo failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Mexico. See Andrade-

Garcia, 828 F.3d at 836-37 (no government acquiescence demonstrated).

      As stated in the court’s August 6, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-71491